DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 03/20/2020. Claims 1-20 are pending in the Application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 19, “copying the data from the first non-volatile memory........and is updated at a frequency less than a second predetermined threshold” is indefinite. It is unclear how on is able to copy and update the data at the 
Claims 1, 10 and 19, 3, 11-13, “the data is read at a frequency” is indefinite, because it implies the number of read commands or how often one reads the data.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (U.S. Pub. No. 20150006792) Pub. Date: Jan.1, 2015.
Regarding independent Claims 1, 10 and 19, LEE discloses a method of operating a memory controller and apparatus, comprising:
  a memory coupled to the processor and writing data to the first non-volatile memory;  

copying the data from a first non-volatile memory to a second non- volatile memory when a frequency greater than a first predetermined threshold;
 [0044] Referring to FIGS. 3, 4 and 5, the read refresh control module 178 “frequency-monitoring unit” comprises a counting module 178-1 and a copy-back page-group determination module 178-2.
[0045] The counting module 178-1 may be used to track a "read count number" for each memory block of the flash memory device 200A. That is, the counting module 178-1 will count for each block a number of executed read operations directed to constituent memory cells of each block. The counting module 178-1 may then be used to communicate a particular read count number, or a plurality of read count numbers to the copy-back page-group determination module 178-2.
[0049] Then, the copy-back page-group determination module 178-2 may control the flash memory device 200A to execute a copy-back operation directed to data in a page-group when the page-group has a current read count number that exceeds a relevant reference count number (S20).
copying the data from the first non-volatile memory to a third non- volatile memory; [0048] Referring to FIG. 5, it is assumed that the copy-back page-group determination module 178-2 compares one or more read count number(s) provided by the counting module 178-1 with each one of a plurality of reference count numbers (S 10). Here, each reference count number may be determined in accordance with the page-groups included in a given memory block, and in accordance with a number (or a range) of program/erase (P/E) cycle executed by the flash memory device 200A over a given time period.
Regarding Claims 2-5, 11-13, LEE discloses “monitoring a frequency of access of the data,   frequency greater than the first predetermined threshold”
[0048] Referring to FIG. 5, it is assumed that the copy-back page-group determination module 178-2 compares one or more read count number(s) provided by the counting module 178-1 with each one of a plurality of reference count numbers (S 10). Here, each reference count number may be determined in accordance with the page-groups included in a given memory block, and in accordance with a number (or a range) of program/erase (P/E) cycle executed by the flash memory device 200A over a given time period. Thus, as shown for example in FIG. 8, a plurality of reference count numbers may be respectively associated with a plurality of page-groups included in a memory block in accordance with a plurality of P/E cycle ranges for the flash memory device 200A. 
[0049] Then, the copy-back page-group determination module 178-2 may control the flash memory device 200A to execute a copy-back operation directed to data in a 

Regarding Claims 6, 15, LEE discloses non-volatile memory; Fig. 1. [0023] The memory system 20 is connected with the host 10 and includes the memory controller 100 and a non-volatile memory device 200. The memory controller 100 may control data exchange between the host 10 and the non-volatile memory device 200.

Regarding Claims 7-9, 16, 17, 20, LEE discloses error correction code (ECC) for encoding     user data chunks;
[0027] Referring to FIG. 2, the memory controller 100 may include a buffer memory 110, a central processing unit (CPU) 120, a host interface 130, a non-volatile memory interface 140, an error correction code (ECC) block 150, and a bus 160. The buffer memory 110 may be implemented by using volatile memory, such as a static random access memory (SRAM) or a dynamic random access memory (DRAM). 
[0031] In similar manner, the non-volatile memory interface 140 may be used to interface data exchanges between the non-volatile memory device 200 and the memory controller 100. The ECC block 150 may detect and correct an error included in data that is to be stored in the non-volatile memory device 200 or in data read from the non-volatile memory device 200, by using an ECC. 

Prior Art
See References Cited on PTO-892 form. 
US 20210191635 Hu; Xin et al. [0019] In one exemplary embodiment of the invention, the operation that the memory control circuit unit scans the physical unit if the updated read count is not less than the read count threshold includes: copying data in the physical unit to another physical unit if the read error bit is greater than a read error bit threshold; and recording the updated read count if the read error bit is not greater than a read error bit threshold. 
US 20160141047 Sehgal; Rohit et al.  [0013] An example of a method of operating a nonvolatile memory includes: writing Multi Level Cell (MLC) data in an MLC block in a plurality of word lines of a block, leaving additional word lines unwritten; subsequently maintaining a count of read operations performed on a last fully written word line of the block; comparing the count with a threshold number; in response to determining that the count exceeds the threshold number, copying the data from the last fully written word line to a Single Level Cell (SLC) block; maintaining a copy of the data in the SLC block; and subsequently directing read requests for the data to the copy of the data in the SLC block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 14, 2021
Non-Final Rejection 20210913
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov